 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDland field offices, containing a separate supervisory hierarchy and pos-sessing asignificant degree of independent authority in the settlementof claims.We find, accordingly, on the record as a whole, that a unit ofthe Employer's Boston field office claims adjusters is appropriate forthe purposes of collective bargaining within the meaning of theTrav-elers Insurancedecision.Another issue in this case is the unit placement of three insideadjusters working in the Boston field office. The Petitionerwould ex-clude them, but the Employer contends they should be included in thesame unit with the other adjusters.The inside adjusters work onproperty damage claims only, do not leave the office, and do not haveexpense accounts, whereas the main body of adjusters sought by thePetitioned handle all types of claims, do most of their work outsidethe office, and have expense accounts.On the other hand, all the ad-justers perform essentially the same type of work and, like the otheradjusters, the inside adjusters exercise discretion in the settlement ofclaims; also, all theadjusters have the same salary range and receivethe same employee benefits.We find, therefore, that the duties andworking conditions of the inside adjusters are fundamentally likethose of the other adjusters and that the interests of all the adjustersare closely allied.Accordingly, we shall include the insideadjustersin the unit sought by the Petitioner.The following employees constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b) ofthe Act :All investigator adjusters,5 including inside investigatoradjusters,at the Employer's Boston field office, excluding all other employees,guards and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]6In its petition the Petitioner described the employeessought as claims adjusters.How-ever, as the Employerclassifies its claimsadjusters as investigatoradjusters, we haveidentifiedthe employees involved herein to conform with the Employer's job title.Alfred Shaheen,Ltd.andILWU,Local 142, affiliated with Inter-national Longshoremen's and Warehousemen'sUnion, Inde-pendent, Petitioner.Case No. 37-RC-340. January 23, 1957DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before David E. Davis, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.117 NLRB No. 25. ALFRED SHAHEEN, LTD.97Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel[Chairman Leedom and MembersRodgers and Bean].Upon the entire record in this case,the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and(7) of the Act,for the followingreasons:The Petitioner seeks to represent a unit limited to the Employer'sfabric handprint shop employees.The Employer contends that onlya plr ntwide unit of its employees is appropriate.The Employer manufactures various types of wearing apparel. Theunprocessed cloth received by the Employer is processed throughvarious operational departments,such as designing,fabric printing,cutting, and sewing and finishing.The Petitioner seeks to representthe employees engaged in the fabric printing operation.The fabricprinting employees learn most of their duties in a period of weeks ; themost difficult operations are learned within 4 months.There are somedifferences between the job characteristics of the fabric handprintemployees and some of the other employees-such as working hoursand pay plans-although such variations are not limited exclusively tohandprint workers.On the other hand, the Employer has a singlelabor policy for all its employees,and all the employees enjoy thesame fringe benefits and use common plant facilities.Such facts andthe record generally show that the Employer's fabric printing em-ployees are not craftsmen entitled to separate representation.Therecord also fails to establish that they constitute a departmental grouptraditionally entitled to separate representation.To the contrary, therecord establishes that the fabric handprint employees are an integralpart of the Employer's production operations and have common in-terests with the employees in the other production departments. Thusthe only basis for the Petitioner's unit request is the extent of its or-ganization among the Employer's employees.As extent of organiza-tion cannot be the controlling factor in deciding the appropriatenessof a bargaining unit, we shall dismiss the petition.'[The Board dismissed the petition.]1SeeDexdale Hosiery Mills,115 NLRB 228.423784-57-vol. 117--8